461 Pa. 555 (1975)
337 A.2d 292
COMMONWEALTH of Pennsylvania
v.
Thomas MITCHELL, Appellant.
Supreme Court of Pennsylvania.
Submitted April 8, 1975.
Decided May 13, 1975.
*556 Albert L. Deutsch, Philadelphia, for appellant.
F. Emmett Fitzpatrick, Dist. Atty., Steven H. Goldblatt, Asst. Dist. Atty., Chief, Appeals Div., Philadelphia, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM:
Appellant was tried before a judge sitting without a jury at the conclusion of which he was adjudged guilty of voluntary manslaughter. Post-trial motions, which were permitted to be filed nunc pro tunc, were denied. A sentence of from two to eight years imprisonment was imposed. This appeal followed.
Appellant raises the following issues for consideration: whether the trial court erred in permitting the prosecution to introduce as rebuttal evidence appellant's prior conviction for aggravated robbery and, whether the trial court erred in preventing appellant from introducing his statement made to the police as a prior consistent statement.
While objections were properly made at trial, the aforementioned issues were not raised in support of post-trial motions. Consequently, appellant is precluded from raising these issues on appeal. Commonwealth v. Bronaugh, 459 Pa. 634, 331 A.2d 171 (1975); Commonwealth v. Reid, 458 Pa. 357, 326 A.2d 267 (1974); Commonwealth v. Clair, ___ Pa. ___, 326 A.2d 272 (1974); Commonwealth v. Goodman, 454 Pa. 358, 311 A.2d 652 (1973).
Judgment of sentence affirmed.